HEDRICK, Chief Judge.
Defendant first contends the trial court erred in denying his motion to dismiss since the trial court lacked jurisdiction to try him for conspiracy. Defendant argues that the evidence at trial did not show defendant agreed, or had knowledge or intent that cocaine be transported into North Carolina.
“Our courts have jurisdiction of a prosecution for criminal conspiracy, if any one of the conspirators commits within the State an overt act in furtherance of a common design, even though the unlawful conspiracy was entered into outside the State. The rationale of this principle of law is that the conspiracy is held to be continued and renewed as to all its members wherever and whenever any member of the conspiracy acts in furtherance of the common design.” State v. Goldberg, 261 N.C. 181, 203, 134 S.E.2d 334, 349 (1964).
While there is no direct evidence that defendant Drakeford expressly agreed to commit the crime of trafficking cocaine, there is sufficient circumstantial evidence in the form of a pin register showing the telephone calls to defendant by Simpkins while he was in Wake County; testimony by Simpkins to create a reasonable inference that Drakeford knew of Simpkins’ desire to obtain cocaine and testimony there was an implied understanding that if Simpkins drove to Maryland, defendant would procure the cocaine for resale in North Carolina.
In the present case, the evidence is plenary to establish that a conspiracy existed between defendant and Simpkins. Simpkins committed numerous overt acts in furtherance of a common design in the State of North Carolina. Each time acts in furtherance of the common design occurred, the conspiracy was continued and renewed as to all members of the conspiracy. Thus, defendant’s contention concerning lack of jurisdiction is meritless.
Defendant next contends the trial court erred in failing to instruct the jury that the State had the burden of proving beyond a reasonable doubt that North Carolina had jurisdiction over the offense. Defendant argues that because jurisdiction was in issue and the trial court refused to instruct on the State’s burden of proof on this issue that the trial court committed reversible error. We disagree.
*301Defendant relies on State v. Batdorf, 293 N.C. 486, 238 S.E.2d 497 (1977). This case held that when jurisdiction is challenged, the State must prove beyond a reasonable doubt that North Carolina has jurisdiction to try the accused. Defendant argues the evidence is insufficient to carry the case to the jury on the question of jurisdiction. We reject this argument.
In Batdorf, the Supreme Court placed the burden upon the State of proving beyond a reasonable doubt that the crime with which the accused is charged occurred in North Carolina. Id. at 494, 238 S.E.2d at 502. We find the facts in Batdorf distinguishable. In Batdorf, the only evidence presented by the State that a murder occurred in North Carolina was that a body was found in the State. The defendant challenged the State’s evidence and testified that the murder occurred in some State other than North Carolina. The court held that the State had not met its burden of proof to show the crime occurred within the State. In the present case, the State presented sufficient evidence to show that a conspiracy occurred within the territorial limits of this State’s jurisdiction. Cf. State v. Darroch, 305 N.C. 196, 287 S.E.2d 856 (1982), cert. denied, 457 U.S. 1138.
In the present case, the principal concern is where the offense occurred not where the defendant’s acts occurred. The State has made a prima facie case of jurisdiction based on evidence sufficient for the jury to infer that defendant conspired with Simpkins to procure drugs by telephone calls between Maryland and North Carolina. It is clear from the testimony and pin register evidence that the actual conspiracy occurred in the State of North Carolina. There is plenary evidence to show North Carolina has jurisdiction to try this case. By the evidence presented, the State proved beyond a reasonable doubt that the crime occurred within its boundaries. Had the evidence been challenged as in Batdorf, and the State had not proven beyond a reasonable doubt that the crime occurred within its boundaries, then a special instruction as to jurisdiction would be warranted. However, this is not the case. The evidence makes a prima facie showing of jurisdiction sufficient to carry to the jury without need of a special jury instruction. Defendant’s argument is meritless.
Defendant had a fair trial free from prejudicial error.
*302No error.
Judges Arnold and Phillips concur.